Exhibit 10.01
(INTUIT LOGO) [f50751f5075101.gif]
December 1, 2008
Kiran M. Patel
Amended and Restated Employment Agreement
Dear Kiran:
     On behalf of Intuit Inc. (“Intuit” or the “Company”), I am pleased to offer
you a promotion to the position of Executive Vice President, Small Business
Ecosystem on the terms set forth below. In light of this promotion and the
requirements of Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended (the “Code”) Intuit has reviewed the terms of your employment
offer letter of August 29, 2005 and has concluded that certain amendments to
your employment offer letter are desirable. This letter amends and restates in
its entirety your Employment Agreement dated August 29, 2005, and is intended to
clarify the terms of your promotion and bring your employment agreement into
documentary compliance with the requirements for administration under
Section 409A.
     1. Position. You will be employed by Intuit and appointed as its Executive
Vice President, Small Business Ecosystem, effective December 2, 2008 (the
“Promotion Date”) and continuing thereafter until termination pursuant to
Section 8. You will continue to report to the President and Chief Executive
Officer of Intuit. You will be expected to devote your full working time and
attention to the business of Intuit, and you will not render services to any
other business without the prior approval of the Board of Directors or, directly
or indirectly, engage or participate in any business that is competitive in any
manner with the business of Intuit. You will also be expected to comply with and
be bound by the Company’s operating policies, procedures and practices that are
from time to time in effect during the term of your employment. As EVP of the
Small Business Ecosystem, it is expected that a significant portion of your time
will be spent in our Woodland Hills office. In the event that you need to
relocate from San Diego, your relocation costs associated with your move will be
covered in accordance with our policy.
     2. Base Salary. Your base annual salary will be $700,000, payable in
accordance with Intuit’s normal payroll practices with such payroll deductions
and withholdings as are required by law. Your base salary will be reviewed on an
annual basis and increased from time to time, but such compensation shall not be
reduced below $700,000 during your term of employment.
     3. Bonus. You will be eligible to receive a target annual bonus of 100% of
your annual base salary (the “Target Bonus”) in accordance with an Intuit
incentive compensation plan.
     4. Deferred Compensation Plan Contributions. You will be eligible to elect
to participate in Intuit’s Non-Qualified Deferred Compensation Plan and the
Management Stock Purchase Plan (the “MSPP”), in accordance with the terms and
conditions of those plans. For purposes of the MSPP, your maximum match will
remain at 1,500 RSUs per year.
     5. Stock Options &RSUs. You will be eligible to receive an additional grant
of stock options and/or restricted stock units during Intuit’s focal review
based on your performance throughout the 2009 fiscal year.
     6. Other Benefits. You will be continue to be eligible for health
insurance, 401(k), employee stock purchase plan and other benefits generally
offered to all Intuit senior executives of similar rank and status. As an
executive at Intuit, you will be exempt from the normal limits on vacation as
defined in Intuit’s standard policy and Intuit will not accrue paid vacation
time or floating holidays for you. It is expected that you will take paid time
off as needed and at your discretion, subject only to the approval of the CEO.
     7. Share Ownership and Matching Unit Program. As an Executive Vice
President, you will participate in Intuit’s Share Ownership Program which
requires you to hold a hold a minimum of 15,000 shares of Intuit stock, in the
form of shares or unvested RSUs .
     8. Employment and Termination. Your employment with Intuit will be at-will
and may be terminated at any time for any reason as follows:
          (a) You may terminate your employment upon written notice to the
President and Chief Executive Officer of Intuit at any time for “Good Reason,”
provided such termination occurs before the first

 



--------------------------------------------------------------------------------



 



anniversary of the date on which first occurs an event constituting “Good
Reason,” as defined below (an “Involuntary Termination”), and further provided
that your notice of termination of employment on this basis is delivered to
Intuit within the 90 days following the occurrence of the event constituting
Good Reason, and that such termination is not effective until the end of a
period of not less than 30 days from the date of delivery of such notice to
Intuit, during which Intuit may cure such occurrence;
          (b) You may terminate your employment upon written notice to the
President and Chief Executive Officer of Intuit at any time in your discretion
without Good Reason (“Voluntary Termination”);
          (c) Intuit may terminate your employment upon written notice to you at
any time following a determination by the President and Chief Executive Officer
that there is “Cause,” as defined below, for such termination (“Termination for
Cause”);
          (d) Intuit may terminate your employment upon written notice to you at
any time in the sole discretion of the President and Chief Executive Officer
without a determination that there is Cause for such termination (“Termination
without Cause”);
          (e) Your employment will automatically terminate upon your death or
upon your disability as determined by the President and Chief Executive Officer
(“Termination for Death or Total Disability”); provided that “total disability”
shall mean that for a period of one hundred eighty (180) days (A)(i) for so long
as such definition is used for purposes of Intuit’s group life insurance and
accidental death and dismemberment plan or group or long term disability plan,
that you are unable to perform each of the material duties of any gainful
occupation for which you are or become reasonably fitted by training, education
or experience and which total disability is in fact preventing you from engaging
in any employment or occupation for wage or profit; or (ii) if such definition
has changed, such other definition of “total disability” as determined under
Intuit’s group life insurance and accidental death and dismemberment plan or
group long term disability plan; and (B) Intuit shall have received from your
primary care physician a certificate that your total disability is likely to be
permanent.
          (f) During the one year following a Change in Control, if your
employment terminates either (i) because you are not a Section 16 Officer of the
surviving entity or acquirer that results from such Change in Control and you
give written notice within 90 days of such occurrence that if not remedied
within 30 days from delivery of the notice your employment will then terminate,
or (ii) due to Involuntary Termination or Termination without Cause (a
“Termination Following a Change in Control”).
     9. Definitions. As used in this agreement, the following terms have the
following meanings:
          (a) “Good Reason” means (i) a reduction in your title or a material
reduction in your duties or responsibilities that is inconsistent with your
position as Executive Vice President or a change in your relationship such that
you no longer report directly to the Chief Executive Officer; (ii) any reduction
in your base annual salary or target bonus opportunity (other than in connection
with a general decrease in the salary or target bonuses for all officers of
Intuit) without your consent or material breach by Intuit of any of its
obligations hereunder; (iii) failure of any successor to assume this agreement
pursuant to Section 15(d) below; or (iv) a requirement by Intuit that you
relocate your principal office to a facility more than 50 miles from Intuit’s
current headquarters;
          (b) “Cause” means (i) gross negligence or willful misconduct in the
performance of your duties to Intuit (other than as a result of a disability)
that has resulted or is likely to result in substantial and material damage to
Intuit, after a demand for substantial performance is delivered to you by the
Chief Executive Officer which specifically identifies the manner in which you
have not substantially performed your duties and you have been provided with a
reasonable opportunity to cure any alleged gross negligence or willful
misconduct; (ii) commission of any act of fraud with respect to Intuit; or
(iii) conviction of a felony or a crime involving moral turpitude causing
material harm to the business and affairs of Intuit. No act or failure to act by
you shall be considered “willful” if done or omitted by you in good faith with
reasonable belief that your action or omission was in the best interests of
Intuit.
          (c) “Change in Control” means (i) any person or entity becoming the
beneficial owner, directly or indirectly, of securities of Intuit representing
fifty (50%) percent of the total voting power of all its then outstanding voting
securities, (ii) a merger or consolidation of Intuit in which its voting
securities immediately prior to the merger or consolidation do not represent, or
are not converted into securities that represent, a majority of the voting power
of all voting securities of the surviving entity immediately after the merger or
consolidation, (iii) a sale of substantially all of the assets of Intuit or a
liquidation or dissolution of Intuit, or (iv) individuals who, as of the
Promotion Date, constitute the Board of Directors (the “Incumbent Board”) cease
for any reason to constitute at least a majority of such Board; provided that
any individual who becomes a director of Intuit subsequent to the Commencement
Date, whose election, or

 



--------------------------------------------------------------------------------



 



nomination for election by Intuit stockholders, was approved by the vote of at
least a majority of the directors then in office shall be deemed a member of the
Incumbent Board.
     10. Separation Benefits. Upon termination of your employment with Intuit
for any reason, you will receive payment for all unpaid salary and vacation
accrued to the date of your termination of employment; and your benefits will be
continued under Intuit’s then existing benefit plans and policies for so long as
provided under the terms of such plans and policies and as required by
applicable law. Under certain circumstances and conditioned upon your execution
of a release and waiver of claims against the Company, its officers and
directors, you will also be entitled to receive severance benefits as set forth
below, but you will not be entitled to any other compensation, award or damages
with respect to your employment or termination.
          (a) In the event of your Voluntary Termination or Termination for
Cause, you will not be entitled to any severance benefits.
          (b) In the event of your Involuntary Termination or Termination
without Cause, conditioned upon your execution of a release and waiver of claims
against the Company, its officers and directors in a form acceptable to the
Company and your satisfying all conditions to make the release effective and
irrevocable within 45 days after the date of such termination of employment, you
will be entitled to a single lump sum severance payment equal to eighteen
(18) months of your current annual base salary and one and one-half times your
Target Bonus for the then current fiscal year (less applicable deductions and
withholdings) payable upon the effective date of your “separation from service”
(as defined in Treas. Reg. 1.409A-1(h)).
          (c) In the event of your Termination Following a Change in Control,
conditioned upon your execution of a release and waiver of claims against the
Company, its officers and directors in a form acceptable to the Company, you
will be entitled to a single lump sum severance payment equal to eighteen
(18) months of your current annual base salary and one and one-half times your
Target Bonus for the then current fiscal year (less applicable deductions and
withholdings) payable within thirty (30) days after the effective date of your
termination.
          (d) If your severance benefits provided for in this Section 10
constitute “parachute payments” within the meaning of Section 280G of the Code
and, but for this subsection, would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code, then your severance benefits under
this Section 10 will be payable, at your election, either in full or in such
lesser amount as would result, after taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, in your
receipt on an after-tax basis of the greatest amount of severance and other
benefits. If payment is to be in a lesser amount then reduction shall occur in
the following order: (i) reduction of payments of cash; and (ii) cancellation of
accelerated vesting any equity awards for which vesting acceleration is
provided; and in each case reduction shall be pro rata between those payments
subject to Section 409A and payments not subject to Section 409A.
          (e) No payments due you hereunder shall be subject to mitigation or
offset.
     11. Indemnification Agreement. Your indemnification agreement will remain
in full force and effect.
     12. Confidential Information and Invention Assignment Agreement. Your
Employee Invention Assignment and Confidentiality Agreement will remain in full
force and effect
     13. Nonsolicitation. During the term of your employment with Intuit and for
one year thereafter, you will not, on behalf of yourself or any third party,
solicit or attempt to induce any employee of Intuit to terminate his or her
employment with Intuit.
     14. Arbitration. The parties agree that any dispute regarding the
interpretation or enforcement of this agreement shall be decided by
confidential, final and binding arbitration conducted by Judicial Arbitration
and Mediation Services (“JAMS”) under the then existing JAMS rules rather than
by litigation in court, trial by jury, administrative proceeding or in any other
forum.
     15. Miscellaneous.
          (a) Authority to Enter into Agreement. Intuit represents that its
President and Chief Executive Officer has due authority to execute and deliver
this agreement on behalf of Intuit.
          (b) Absence of Conflicts. You continue to represent that your
performance of your duties under this agreement will not breach any other
agreement as to which you are a party.
          (c) Attorneys Fees. If a legal action or other proceeding is brought
for enforcement of this agreement because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and costs incurred, both before and after judgment,
in addition to any other relief to which they may be entitled.

 



--------------------------------------------------------------------------------



 



          (d) Successors. This agreement is binding on and may be enforced by
Intuit and its successors and assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Any successor to Intuit or
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of Intuit’s
obligations under this agreement.
          (e) Notices. Notices under this agreement must be in writing and will
be deemed to have been given when personally delivered or two days after mailed
by U.S. registered or certified mail, return receipt requested and postage
prepaid. Mailed notices to you will be addressed to you at the home address
which you have most recently communicated to Intuit in writing, with a copy to
legal counsel you designate. Notices to Intuit will be addressed to its General
Counsel at Intuit’s corporate headquarters.
          (f) Waiver. No provision of this agreement will be modified or waived
except in writing signed by you and an officer of Intuit duly authorized by its
Board of Directors. No waiver by either party of any breach of this agreement by
the other party will be considered a waiver of any other breach of this
agreement.
          (g) Entire Agreement. This agreement, including the attached exhibits,
represents the entire agreement between us concerning the subject matter of your
employment by Intuit.
          (h) Governing Law. This agreement will be governed by the laws of the
State of California without reference to conflict of laws provisions.
Kiran, we are very pleased to extend you this promotion. Please indicate your
acceptance of the terms of this agreement by signing in the place indicated
below.

             
Very truly yours,
      Accepted:    
 
           
 
           
 
           
Brad D. Smith
      Kiran M. Patel    
President and Chief Executive Officer,
           
Intuit Inc.
           

 